United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Harpswell, ME, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1917
Issued: March 26, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 23, 2011 appellant filed a timely appeal of an August 10, 2011 Office of
Workers’ Compensation Programs’ (OWCP) decision denying merit review. The Board
docketed the appeal as No. 11-1917.
The Board notes that the most recent merit decision issued by OWCP is a December 3,
2010 decision denying appellant’s occupational disease claim impacting his thoracic spine.
Appellant requested reconsideration of this decision on February 8, 2011. OWCP did not issue a
decision on appellant’s request for reconsideration until August 10, 2011, over six months after
the request was made. Its procedure manual provides:
“When a reconsideration decision is delayed beyond 90 days, and the delay
jeopardizes the claimant’s right to review of the merits of the case by the Board,
OWCP should conduct a merit review. That is, the basis of the original decision
and any new evidence should be considered and, if there is no basis to change the
original decision, an order denying modification (rather than denying the
application for review) should be prepared.”1
1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.9 (May 1996) (this
provision was updated on October 2011 and is currently found at Chapter 2.1602.7a (October 2011)).

The Board finds that OWCP’s delay of over six months in issuing a decision on
appellant’s reconsideration request effectively precluded appellant from appealing OWCP’s most
recent merit decision on her claim to the Board.2 Had OWCP acted within 90 days, appellant
would have been able to seek review of OWCP’s December 3, 2010 merit decision before the
Board.3
Accordingly, the case will be remanded to OWCP to issue an appropriate decision on the
merits of the claim in order to preserve appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the August 10, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this order of the Board.
Issued: March 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

See 20 C.F.R. §§ 501.2(c) and 501.3. For final adverse OWCP decisions issued on or after November 19, 2008
the Board only has jurisdiction to consider an appeal from a final decision of the OWCP filed within 180 days of
such OWCP decision. See 20 C.F.R. § 501.3(e).
3

Geoma R. Munn, 50 ECAB 242 (1999); Debra E. Stoler, 43 ECAB 561 (1992); Carlos Tola, 42 ECAB 337
(1991) (remanding cases for merit review where OWCP delayed issuance of reconsideration decisions.); C.L.,
Docket No. 10-1483 (issued May 12, 2011).

2

